Citation Nr: 1717549	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 2001, for a grant of service connection for a right shoulder disorder.

2.  Entitlement to an initial rating in excess of 60 percent for a right shoulder disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to September 11, 2009.

4.  Entitlement to Dependents' Educational Assistance (DEA) prior to September 11, 2009.


REPRESENTATION

Appellant represented by:	Atty. Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to August 1963, and from July 1966 to July 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In October 2011, the Board remanded the claim for further development.  Among other things, the Board instructed the AOJ to develop and adjudicate the Veteran's claim of entitlement to TDIU. In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In a February 2012 rating decision, the AOJ granted a TDIU, effective September 11, 2009.  Thus, the AOJ did not award the full TDIU benefit being sought by the Veteran during the appeal period.  As such, the issue of entitlement to TDIU for the time period prior to September 6, 2016 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the Veteran is presumed to be seeking the maximum benefit available unless he expressly indicates otherwise); M21-1, IV.ii.2.F.4.m.




FINDINGS OF FACT

1.  On February 28, 2001, the Veteran filed an original claim for service connection for a right shoulder disability; there are no prior formal or informal service connection applications.

2.  The Veteran's most recent right shoulder surgery was a total right shoulder arthroplasty in October 1995, and the Veteran does not have a diagnosis of flail shoulder.

3.  The right shoulder disorder does not present such an exceptional or unusual disability picture that the available scheduler ratings are inadequate.

4.  Resolving reasonable doubt in favor of the Veteran, the Veteran's service-connected disability has prevented him from securing or following a substantially gainful occupation since October 16, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 28, 2001, for the grant of service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

2.  The criteria for an initial rating in excess of 60 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.71, 4.71a, Diagnostic Code (DC) 5051.

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for unemployability due to a service-connected disability have been met effective October 16, 2001.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

4.  The criteria for DEA benefits unemployability due to a service-connected disability have been met effective October 16, 2001.  38 U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Because service connection, an initial rating, and an effective date regarding the Veteran's right shoulder disorder have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that an additional examination for the issue addressed is in order.

To the extent that the action taken below regarding the claim for TDIU is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

II.  Earlier Effective Date, Right Shoulder Disorder

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

The Veteran filed an original claim for entitlement to service connection for a right shoulder disorder on February 28, 2001.  After several years of adjudication, an August 2008 Board decision ordered entitlement to service connection for this disorder be granted.  In an October 2008 rating decision, the RO granted entitlement to service connection for a right shoulder disorder, effective February 28, 2001.  In an April 2009 notice of disagreement, the Veteran's representative appealed the assigned effective date, contending the Veteran was entitled to an earlier effective date.  In this case, the effective date for the grant of service connection for a right shoulder disorder was based on the Veteran's initial claim on February 28, 2001.  

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  See 38 U.S.C.A. § 5110(a).  As the assignment of an effective date for an award of service connection is specified by statute and regulation, the Board has no authority to disregard these requirements.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Therefore, under the laws and regulations pertaining to effective dates, February 28, 2001, is the appropriate effective date for the grant of entitlement to service connection for a right shoulder disorder as that is the date of receipt of the Veteran's original claim for service connection of the issue.

The Board acknowledges that the record reflects that the Veteran was treated for right shoulder problems earlier than 2001.  See, e.g., May 1996 Private Medical Records.   However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) (citing Brannon v. West, 12 Vet. App. 32, 35 (1998)). 

The Board has considered whether 38 C.F.R. § 3.157(b) is applicable.  This provision states that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, private medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Overall, the Board must apply the statutory and regulatory guidelines for determining the effective date of an award of disability compensation as set forth in 38 U.S.C.A. § 5110, which essentially provides that the effective date of an award of compensation will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Thus, what is material in this case is when the records show that the claim for compensation for a right shoulder disorder was filed, despite the fact that the Veteran may have a diagnosed right shoulder disorder at an earlier time point. 

The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim for compensation with VA if he seeks that benefit.  While VA has a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

The Veteran has not advanced any other specific contentions in support of his claim for an earlier effective date.

The preponderance of the evidence is against an effective date prior to February 28, 2001, for the grant of entitlement to service connection for a right shoulder disorder, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

III.  Initial Rating in Excess of 60 Percent, Right Shoulder Disorder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing an appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right shoulder disorder is currently as 60 percent disabling under 38 C.F.R. § 4.71a, DC 5051.  DC 5051 provides a 100 percent disability rating for prosthetic replacement of the shoulder joint for one year following implantation of prosthesis.  Prosthetic shoulder replacement with chronic residuals consisting of severe, painful motion or weakness in the affected extremity is rated as 60 percent disabling on the major side and 50 percent disabling on the minor side.

The Veteran's private medical records reflect that the Veteran most recently underwent a right total shoulder arthroplasty in October 1995.  

During a March 2007 VA examination, the examiner noted that the Veteran's last shoulder surgery was in 1994, and the Veteran was right hand dominant.  The Veteran reported pain in the right shoulder, with limited functionality.  On examination, the right shoulder active range of motion was forward elevation to 90 degrees; abduction to 60 degrees; external rotation to 15 degrees; and internal rotation to 30 degrees.  Passive range of motion revealed forward elevation to 105 degrees with extreme pain.  The examiner diagnosed right shoulder post revision total shoulder arthroplasty secondary to Putti-Platt procedure, secondary to dislocation with instability.

During a September 2009 VA examination, the examiner noted that the Veteran's last shoulder surgery was in 1996, and he diagnosed status post right total shoulder arthroplasty with chronic pain, limited motion, and severe weakness.  The examiner opined that he would expect 15 to 20 degrees of overall loss of range of motion, moderate to severe weakness, severe fatigability, moderate loss of coordination secondary to repetitive activity, and painful flare-up episodes.

During a January 2012 VA examination, the examiner diagnosed right shoulder status post revision hemiarthroplasty.  On examination, the right shoulder range of motion was flexion to 55 degrees, and abduction to 30 degrees.  The examiner noted that the Veteran has a prosthetic humeral head, which is not considered flail shoulder.  

The claims file does not reflect that the Veteran had any right shoulder surgery during the pendency of this appeal, or within a year of his February 28, 2001, claim.  The Veteran's right shoulder disability is manifested by weakened movement, excess fatigability, incoordination, tenderness, and reduced strength.  The term "flail" is defined as "exhibiting abnormal or paradoxical mobility."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 637 (28th ed. 1994).  Here, there is no medical description of abnormal mobility.  Rather, the January 2012 VA examiner opined that the Veteran had a prosthetic head and did not manifest flail joint.  To the extent the Veteran argues otherwise, the Board places greater probative weight on the findings and opinion of the VA examiner who has greater specialized training and expertise to evaluate the presence or absence of a flail joint.  Therefore, the Veteran is not entitled to a rating in excess of 60 percent disabled under DC 5051.

The Board has also considered DCs 5200 through 5203 to provide the Veteran with the most beneficial rating for his right shoulder disorder.  DC 5202 provides an 80 percent rating for an impairment of the major humerus by loss of head (flail shoulder).  The January 2012 VA examination specifically noted that the Veteran's prosthetic humeral head is not considered flail shoulder.  Therefore, he is not entitled to a rating of 80 percent disabled under DC 5202.

The Veteran is in receipt of a 60 percent disability rating for major side prosthetic shoulder replacement with chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  No other diagnostic code provides for a rating in excess of 60 percent disabled for the Veteran's disorder during the pendency of this appeal.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.

In exceptional cases where schedular evaluations are found to be inadequate, the AOJ may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service (Director, C&P), for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Extraschedular ratings are only available for an "exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedule standards."  Floyd, 9 Vet. App. at 96.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director, Compensation Service, determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).

In Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the Federal Circuit held that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

The Veteran asserts that he is entitled to an extraschedular evaluation for his right shoulder disorder.  He is currently in receipt of TDIU, and was awarded the highest applicable schedular rating of 60 percent under DC 5051 for his right shoulder disorder.  The Veteran has no additional service-connected disabilities. 

The Board addressed the schedular issue in the decision above.  In a June 2014 decision, issued by the Director, Compensation Service, found that the evidentiary record failed to show an exceptional disability pattern for the right shoulder disability that would render application of the regular rating criteria as impractical.  The Director noted that results from the March 2007, September 2009, and January 2012 VA examinations, including range of motion measurements.  The Director also noted weakened movement, excess fatigability, incoordination, tenderness, and reduced strength.  The Director determined that the record did not support criteria for entitlement to an extraschedular evaluation for the right shoulder disorder.

After reviewing the evidence of record, the Board finds that the preponderance of the probative evidence establishes that the Veteran's right shoulder disorder does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The Veteran's right shoulder symptoms have been evaluated under criteria contemplating severe, painful motion or weakness in the affected extremity.  His right shoulder symptoms are contemplated in the very broad criteria under DC 5051 and, thus, the extraschedular criteria are technically not met.  Thun v. Shinseki, 22 Vet. App. 111, 115 (2008).  However, the right shoulder disability does interfere with employability which has recently been addressed in an award of TDIU based upon the right shoulder only.  As such, the TDIU award contemplates the workplace interference caused by the service-connected right shoulder.  

In sum, the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran's right shoulder disorder warrants an extraschedular rating as all aspect of symptoms and functional impairments are reflected in his assigned schedular ratings and award of TDIU.  Further, the Board notes that the Veteran has no other service-connected disabilities, so consideration of combined effect of multiple conditions is not applicable.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  TDIU and DEA benefits prior to September 11, 2009

The Veteran is currently in receipt of TDIU and basic eligibility to DEA since September 11, 2009.  See February 2012 and March 2017 Rating Decisions.  He seeks a grant of TDIU prior to September 11, 2009.  The Board notes that the Veteran also seeks basic eligibility to DEA which is essentially part and parcel of the claim for TDIU prior to September 11, 2009, adjudicated below.

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating based upon individual unemployability.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran retired from his career as a truck driver in 2001 because of several heart attacks and subsequent cardiac surgery.  See March 2007 VA Examination; see also September 2003 RO Hearing (reflecting the Veteran's testimony that he had not worked since 2001 as a result of two heart attacks and quadruple bypass surgery).  The Veteran's Social Security Administration records indicate that the Veteran's employer reported that his last day of work was October 16, 2001.  The Veteran reports the same information.  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received in March 2011.

The Veteran currently receives nonservice-connected pension for his coronary artery disease.  See March 2002 Rating Decision.

In September 2009, a VA examiner reviewed the claims file and examined the Veteran regarding his right shoulder disability.  The examiner determined that the Veteran "would not be able to resume his usual and customary occupation as a truck driver, as he would not be able to operate a steering wheel, climb in and out of a truck, secure a load, push, pull, or lift associated with dealing with cargo and shipment loads."  

The record reflects that the Veteran was last able to work October 16, 2001, because of a nonservice-connected heart disorder.  The Veteran possesses a high school education with no other specialized training other than a truck driving license.  Here, in a February 2002 rating decision, the AOJ recognized that the Veteran's right shoulder disability, which interfered with use of a steering wheel, interferes with sleep and requires use of narcotic medications, precluded substantially gainful employment.  The AOJ assigned an effective date of September 11, 2009 on the basis that unemployability due to right shoulder disability was first identified on the date of a VA examination.

However, as discussed in the INTRODUCTION, the TDIU claim is a component of the initial rating claim for right shoulder disability filed on February 28, 2001, see Rice, 22 Vet. App. at 453-54, and the assigned effective date to a later time did not satisfy the appeal.  See AB, 6 Vet. App. at 38-39.  From a factual standpoint, the Veteran's right shoulder physical and functional limitations which led to the award of TDIU effective September 11, 2009 have been present since the inception of the appeal.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disability has prevented him from keeping and maintaining substantially gainful employment since October 16, 2001 - the date the Veteran became eligible for TDIU benefits when he stopped earning substantially gainful employment.  Additionally, the criteria for DEA benefits effective October 16, 2001 have also been met.  38 U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.


ORDER

Entitlement to an effective date prior to February 28, 2001, for a grant of service connection for a right shoulder disorder is denied.

Entitlement to an initial rating in excess of 60 percent for a right shoulder disorder is denied.

Entitlement to TDIU since October 16, 2001, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to DEA benefits since October 16, 2001, is granted subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


